




EXHIBIT 10.1

 

DEMAND TERM NOTE

 

$2,000,000

Minneapolis, Minnesota

 

September 19, 2007

 

FOR VALUE RECEIVED, Nature Vision, Inc., Minnesota corporation, located at 1480
Northern Pacific Road, Brainerd, MN 56401 (the “Borrower”) hereby promises to
pay upon demand to the order of M&I Business Credit, LLC, a Minnesota limited
liability company, its successors and assigns (the “Lender”), located at Suite
450, 651 Nicollet Mall, Minneapolis, Minnesota 55402, the principal sum of Two
Million Dollars ($2,000,000), in lawful money of the United States and
immediately available funds, together with interest on the unpaid balance
accruing as of the date hereof at an annual rate equal at all times to three
quarters percent (3/4%) per annum, above the rate of interest publicly announced
by M&I Marshall & Ilsley Bank from time to time as its prime rate (or any
similar successor rate), each change in the interest rate shall take effect
simultaneously with the corresponding change in such designated bank’s base rate
or any similar successor rate.

 

If not sooner demanded, principal on this Note shall be due and payable in equal
consecutive monthly installments of Sixteen Thousand Six Hundred Sixty-Seven
Dollars ($16,667.00), which installments shall commence on November 1, 2007 and
shall continue on the first (1st) day of each calendar month thereafter until
March 1, 2008. Accrued interest shall be due and payable on the first (1st) day
of each month. In any event all outstanding principal and accrued interest
hereunder shall be due and payable in full upon demand but in no event later
than April 1, 2008. Borrower further agrees to make all payments due hereunder
via Automatic Clearing House (“ACH”) transfer, to Lender account.

 

In all cases interest on this Note shall be calculated on the basis of a 360 day
year but charged for actual days principal is unpaid.

 

The outstanding principal balance of this Note may be prepaid at any time at the
option of the Borrower, in whole or, in part, without premium or penalty. All
payments and prepayments shall, at the option of the Lender, be applied first to
any costs of collection, second to any late charges, third to accrued interest
on this Note, and lastly to principal (and, in the case of any prepayments, to
installments of principal in the inverse order of their maturity).

 

If any installment of principal or interest on this Note, including the payment
required on the Maturity Date, is not paid within ten (10) days of the due date
thereof, the Borrower shall pay to the Lender a late charge equal to five
percent (5%) of the amount of such installment.

 

Notwithstanding anything to the contrary contained herein, if the rate of
interest, late payment fee, prepayment penalties or any other charges or fees
due hereunder are determined by a court of competent jurisdiction to be
usurious, then said interest rate, fees and/or charges shall be reduced to the
maximum amount permissible under applicable Minnesota law.

 


--------------------------------------------------------------------------------


The payment of this Note has been guaranteed by Jeffrey P. Zernov (the
“Guarantor”) pursuant to that certain Guaranty of even date herewith executed by
the Guarantor in favor of the Lender (the “Guaranty”) and the Lender is entitled
to all of the benefits provided for in the Guaranty.

 

The payment of this Note is secured under the terms of a Security Agreement (the
“Security Agreement”) and the Revolving Mortgage, Assignment of Rents, Security
Agreement and Fixture Financing Statement (the “Mortgage”), both of even date
herewith.

 

The Borrower agrees and covenants to deliver to the Lender:

 

(1)   Within ninety (90) days after the end of each fiscal year, a statement of
the Borrower’s financial condition as at the end of such fiscal year and a
statement of earnings and retained earnings of the Borrower for such fiscal
year, with comparative figures for the preceding fiscal year, prepared, if the
Lender so requests, on a consolidating and consolidated basis to include any
affiliate, certified without qualification by independent certified public
accountants acceptable to Lender.

 

(2)       Within twenty (20) days after the end of each fiscal month, a
statement of Borrower’s financial condition and an operating statement and
statement of earnings and retained earnings of Borrower for such month, in each
case with comparative figures for the same month in the preceding fiscal year,
prepared on the same basis as the most recent annual statement provided pursuant
to clause (1) above, certified by an officer of Borrower.

 

(3)       Upon filing thereof, any filing made by the Borrower with the
Securities and Exchange Commission or any stock exchange or any other applicable
regulatory authority.

 

(4)       Upon mailing thereof, any notices or materials sent to the Borrower’s
stockholders.

 

(5)       From time to time, any other material, reports, records or information
required by the Lender.

 

Upon the occurrence of an Event of Default or at any time thereafter, the
outstanding principal balance hereof and accrued interest and all other amounts
due hereon shall, at the option of the Lender, become immediately due and
payable, without notice or demand.

 

Upon the occurrence of an Event of Default or anytime thereafter, the Lender
shall have the right to set off any and all amounts due hereunder by the
Borrower to the Lender against any indebtedness or obligation of the Lender to
the Borrower.

 

The Borrower promises to pay to the Lender an origination fee of Ten Thousand
Dollars ($10,000) and all expenses incurred by the Lender in connection with the
preparation, negotiation, execution of this Note, including reasonable fees and
disbursements of counsel contemporaneous with the execution and delivery of this
Note.

 

2


--------------------------------------------------------------------------------


The Borrower promises to pay all costs of collection of this Note, including but
not limited to attorneys’ fees, paid or incurred by the Lender on account of
such collection, whether or not suit is filed with respect thereto and whether
such cost or expense is paid or incurred, or to be paid or incurred, prior to or
after the entry of judgment.

 

As used herein, the term “Event of Default” shall mean and include each or all
of the following events:

 

(a)       the Borrower or Guarantor shall fail to pay, when due, any amounts
required to be paid by him or it under this Note or any other Loan Documents (as
hereinafter defined) or with respect to any other indebtedness of the Borrower
or the Guarantor to the Lender, whether any such indebtedness is now existing or
hereafter arises and whether direct or indirect, due or to become due, absolute
or contingent, primary or secondary or joint or joint and several;

 

(b)       the Borrower or the Guarantor shall fail to observe or perform any of
his or its respective covenants, conditions or agreements to be observed or
performed by him or it under the Guaranty, Security Agreement, Mortgage or any
other agreements, instruments or documents related thereto (collectively, the
“Loan Documents”) (other than defaults which are otherwise covered by the terms
of Paragraphs (a) through (j) hereof or which can be cured by a money payment)
for a period of ten (10) days after written notice, specifying such default and
requesting that it be remedied (provided, however, that with respect to defaults
which may be cured by money payment or which arise from the failure to observe
or perform a negative covenant which prohibits any said parties from taking
certain actions no such ten (10) day notice shall be required for an Event of
Default to exist), has been given to such party by the Lender, unless the Lender
shall agree in writing to an extension of such time prior to its expiration for
such longer period as may be reasonably necessary to remedy such default
provided that such party is proceeding with reasonable diligence to remedy the
same;

 

(c)       the Borrower or the Guarantor shall file a petition in bankruptcy or
for reorganization or for an arrangement pursuant to any present or future state
or federal bankruptcy act or under any similar federal or state law, or shall be
adjudicated a bankrupt or insolvent, or shall make a general assignment for the
benefit of his or its creditors, or shall be unable to pay his or its debts
generally as they become due; or if a petition or answer proposing the
adjudication of the Borrower or the Guarantor as a bankrupt or his or its
reorganization under any present or future state or federal bankruptcy act or
any similar federal or state law shall be filed in any court and such petition
or answer shall not be discharged or denied within sixty (60) days after the
filing thereof; or if a receiver, trustee or liquidator of the Borrower or the
Guarantor or of all or substantially all of his or its assets or of the
Mortgaged Property (as that term is defined in the Mortgage) shall be appointed
in any proceeding brought against the Borrower or the Guarantor and shall not be
discharged within sixty (60) days of such appointment; or if the Borrower or the
Guarantor shall consent to or acquiesce

 

3


--------------------------------------------------------------------------------


in such appointment; or if any property of the Borrower or the Guarantor shall
be levied upon or attached in any proceeding;

 

(d)       final judgment(s) for the payment of money in excess of $10,000,
individually or in the aggregate, shall be rendered against the Borrower or the
Guarantor and shall remain undischarged for a period of thirty (30) days during
which execution shall not be effectively stayed;

 

(e)       the Borrower or the Guarantor shall be or become insolvent (whether in
the equity or bankruptcy sense) or the Borrower shall die;

 

(f)        any representation or warranty made by the Borrower or the Guarantor
in the Loan Documents shall prove to be untrue or misleading in any material
respect, or any statement, certificate or report furnished hereunder or under
any of the foregoing documents by or on behalf of the Borrower or the Guarantor
shall prove to be untrue or misleading in any material respect on the date when
the facts set forth and recited therein are stated or certified;

 

(g)       any material adverse change in the financial condition of the Borrower
or the Guarantor which, in the reasonable opinion of the Lender, increases its
risk with respect to this Note or the Lender in good faith believes that the
prospect of due and punctual payment of this Note is impaired;

 

(h)       the Borrower or the Guarantor shall fail to pay, withhold, collect or
omit any tax or tax deficiency when assessed or due (other than any tax or tax
deficiency which is being contested in good faith and by proper proceedings and
for which it shall have set aside on its books adequate reserves therefor) or
notice of any state or federal tax liens shall be filed or issued;

 

(i)        any property of the Borrower or the Guarantor shall be garnished,
levied upon or attached in any proceeding and such garnishment or attachment
shall remain undischarged for a period of thirty (30) days during which
execution has not been effectively stayed;

 

(j)        Any breach, default or event of default occurs under any note, loan
agreement, indenture, lease, mortgage, contract for deed, security agreement or
other contractual obligation binding upon the Borrower or Guarantor.

 

Demand, presentment, protest and notice of nonpayment and dishonor of this Note
are hereby waived.

 

If more than one person or individual has executed this Note, their liability
for the obligations arising hereunder shall be joint and several; and each
agrees that it is not merely an accommodation party with respect to this Note
and hereby waives any and all defenses based upon accommodation or suretyship
status.

 

4


--------------------------------------------------------------------------------


This Note shall be governed by and construed in accordance with the laws of the
State of Minnesota.

 

The Borrower hereby irrevocably submits to the jurisdiction of any Minnesota
state court or federal court over any action or proceeding arising out of or
relating to this Note, and any instrument, agreement or document related
thereto, and the Borrower hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such Minnesota state
or federal court. The Borrower hereby irrevocably waives, to the fullest extent
they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Borrower agrees that judgment
final by appeal, or expiration of time to appeal without an appeal being taken,
in any such action or proceeding shall be conclusive and may be enforced in any
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Paragraph shall affect the right of the Lender to serve
legal process in any other manner permitted by law or affect the right of the
Lender to bring any action or proceeding against the Borrower or its property in
the courts of any other jurisdiction to the extent permitted by law.

 

Signature page follows.

 












5


--------------------------------------------------------------------------------


The Borrower hereby waives any right to a trial by jury in any action or
proceeding arising out of this Note, the obligations or any other agreements or
transactions between Borrower and Lender.

 

 

BORROWER:

 

 

 

NATURE VISION, INC.

 

 

 

 

 

 

 

By   

/s/ Jeffrey P. Zernov

 

 

Jeffrey P. Zernov, President

 

 

 

 

 

 

 

By

/s/ Michael R. Day

 

 

Michael R. Day, Chief Financial Officer

 

 

STATE OF MINNESOTA

)

   

) ss.

COUNTY OF CROW WING

)

 

 

The foregoing instrument was executed and acknowledged before me this 19th day
of September, 2007 by Jeffrey P. Zernov and Michael R. Day, the President and
Chief Financial Officer, respectively of Nature Vision, Inc., a Minnesota
corporation, on behalf of said corporation.

 

 

 

 

/s/ Sindy M. Shanks

 

Notary Public

 

 











6


--------------------------------------------------------------------------------